       Case 1:19-cv-11483-GBD-OTW Document 21 Filed 05/21/20 Page 1 of 2




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------                     X
                                                            :
  DAMON C. NAGO,                                            :
                                                            :
                                            Plaintiff,
                                                            :
                                                            :
         –v–
                                                            :    Case No. 1:19-CV-11483
                                                            :    (GBD) (OTW)
                                                            :
  BLOOMBERG L.P.,
                                                            :
                                                            :
                                                            :
                                                            :
                              Defendant.                    :
  -------------------------------------                     X

    NOTICE OF DEFENDANT’S MOTION TO DISMISS CERTAIN CLAIMS IN THE
          AMENDED COMPLAINT PURSUANT TO FEDERAL RULE OF
                      CIVIL PROCEDURE 12(b)(6)

         PLEASE TAKE NOTICE that, upon defendant Bloomberg L.P.’s Notice of Motion to

Dismiss Certain Claims in the Amended Complaint Pursuant to Federal Rule of Civil Procedure

12(b)(6), Memorandum of Law in Support of Defendant’s Motion to Dismiss Certain Claims in

the Amended Complaint, the Declaration of David W. Garland, Esq. and the exhibits attached

thereto, and all the pleadings and proceedings had herein, Defendant will move this Court, before

the Honorable Ona T. Wang at the United States Courthouse, Southern District of New York, 500

Pearl Street, New York, New York 10007, Courtroom 20D, on a date to be determined by the

Court, for an Order, pursuant to Rule 12 of the Federal Rules of Civil Procedure, dismissing certain

claims in the Amended Complaint.

         WHEREFORE, Defendant respectfully requests that the Court grant its Motion to

Dismiss certain claims and any other relief the Court deems to be just and proper.


Dated: May 21, 2020
       New York, New York

Firm:50605310
       Case 1:19-cv-11483-GBD-OTW Document 21 Filed 05/21/20 Page 2 of 2




                                           EPSTEIN BECKER & GREEN, P.C.


                                     By:    /s/ David W. Garland
                                           David W. Garland
                                           875 Third Avenue
                                           New York, New York 10022
                                           Tel: (212) 351-4500

                                           Attorneys for Defendant




                                       2
Firm:50605310
